DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 10 are rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	
Re. Claims 1 and 10: The term "approximately" in claims 1 and 10 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	Re. Claim 6: Claim 6 recites the limitation “the tapered portions.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 10, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by:
Karo (US 20090234381 A1) (hereinafter – Karo). 
Re. Claim 1: Karo teaches a blood pressure cuff (Abstract) 
extending between a proximal end and a distal end (Fig. 8A: without further relative structural limitations, either end depicted can be considered a proximal or distal end)
comprising:
a body having a fillable chamber and a hose connector (Fig. 3: airbag 130 and/or cuff in entirety, tube 120),
the body having a pair of opposing non-linear sides having at least one first pair of concave curvatures formed approximately halfway along a length of the body from the proximal end to the distal end (Fig. 9: either recessed portions 146 formed “approximately halfway” the cover body 140a).
Re. Claims 2 and 10: Karo teaches the invention according to claim 1.  Karo further teaches the invention wherein each of the first pair of concave curvatures has a same radius of curvature (Fig. 9: recessed portions 146 labeled identically, wherein Examiner is interpreting such labeling as identical dimensions).
Claim 10 is a combination of the limitations of claims 1 and 2 and is rejected analogously.
Re. Claims 3 and 13: Karo teaches the invention according to claims 1 and 10.  Karo further teaches the invention comprising a second pair of concave curvatures formed adjacent the distal end (Fig. 9: either pair of recessed portions 146 since distal and proximal ends are not differentiated in the claims).	Re. Claims 4 and 15: Karo teaches the invention according to claims 3 and 13.  Karo further teaches the invention comprising a third pair of convex curvatures formed between the first pair of concave curvatures and the second pair of concave curvatures (Fig. 9: recessed portions 146 having edges on both sides of a concave curve which can be considered convex edges).  
Re. Claims 8 and 11: Karo teaches the invention according to claims 1 and 10.  Karo further teaches the invention wherein the body includes a posterior surface and an anterior surface, and a pair of attachment means on each one of the posterior and anterior surfaces (Paragraph 0048: loop fasteners attached to inner peripheral surface and hook fasteners attached to outer peripheral surface).
Re. Claim 14: Karo teaches the invention according to claim 1.  Karo further teaches the invention wherein each of the second pair of concave curvatures has a same radius of curvature (Fig. 9: recessed portions 146 labeled identically, wherein Examiner is interpreting such labeling as identical dimensions, i.e., identical radius of curvature; see rejection of claim 2).
Re. Claim 16: Karo teaches the invention according to claim 15.  Karo further teaches the invention wherein each of the third pair of convex curvatures has a same radius of curvature (Fig. 9; see rejections of claims 2 and 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
Karo (US 20090234381 A1) (hereinafter – Karo). 
Uesaka et al. (US 20150105676 A1) (hereinafter – Uesaka).
Re. Claims 5, 6, 17, and 18: Karo teaches the invention according to claims 1 and 10, but does not explicitly teach the invention further comprising a pair of tapered portions adjacent the distal end.
Uesaka teaches analogous art in the technology of blood pressure cuffs (Abstract).  Uesaka further teaches the invention further comprising a pair of tapered portions adjacent the distal end (Figs. 4, 6-8: narrow portions 106 which taper on either end).
It would have been obvious to one having skill in the art before the effective filing date to have modified Karo to include tapered portions adjacent to at least one end as taught by Uesaka, the motivation being that doing so would allow for a reduction in the size of the pump and the size and thickness of the blood pressure device (Paragraph 0059).
Alternatively or additionally, Karo depicts either side of a cuff/body having rounded corners, which can be considered tapering (Fig. 9), and also depicts a portion denoted at 165 which is considered tapering.  
Regarding claims 6 and 18, since Uesaka modifies the ends of Karo to be tapered, Karo teaches at least one linear portion (Fig. 9: see linear portions denoted at either 142a or more left of 140a) between the first pair of recessed portions (i.e., concave portions) 146 and a portion having edges which are tapered, as modified by Uesaka.
	
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over:
Karo (US 20090234381 A1) (hereinafter – Karo)
Coulston et al. (US 7381187 B2) (hereinafter – Coulston).
Re. Claim 7: Karo teaches the invention according to claim 1, but does not explicitly teach the invention wherein the body includes X-STATIC silver ® brand of material.
Coulston teaches analogous art in the technology of inflatable blood pressure monitoring cuffs (Abstract).  Coulston further teaches the invention wherein the body includes X-STATIC silver ® brand of material (Col. 5, lines 12-19; Fig. 1: monitoring fabric 16 of sleeve 12 may be made of X-static; Col.6, lines 54-58: “The remainder of the structure of the sleeve 12, if not also formed of the monitoring fabric… may be made from any suitable textile filament apparel denier yarn;” Examiner notes that Coulston identifies X-STATIC™ as a suitable textile filament since Coulston also teaches an alternative where the sleeve may be made of the same material as the monitoring fabric).
It would have been obvious to one having skill in the art before the effective filing date to have modified Karo to have utilized X-STATIC™ to form at least one component of the cuff, since Karo only requires that “knitted cloth, nonwoven cloth, foam sheet, or the like can be suitably used” to form at least one portion of the cuff (Paragraph 0081), and Coulston further establishes that X-STATIC™ is a material known in the art that is a suitable textile filament for forming at least a portion of a blood pressure monitoring sleeve (see citations).

Claim 9 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over:
Karo (US 20090234381 A1) (hereinafter – Karo)
Graβl (US 8361107 B2) (hereinafter – Grassl) (disclosed by Applicant).
Re. Claims 9 and 12: Karo teaches the invention according to claims 1 and 10, but does not explicitly teach the invention further comprising an indicator disposed on the anterior surface of the body and disposed closer to the proximal end than the first pair of concave curvatures.
Grassl teaches analogous art in the technology of blood pressure monitoring cuffs (Abstract).  Grassl teaches the invention further comprising an indicator disposed on the anterior surface of the body and disposed closer to the proximal end than the first pair of concave curvatures (Fig. 1B: markings 13).
It would have been obvious to one having skill in the art before the effective filing date to have modified Karo to include markings, i.e., an indicator, on an “anterior surface” of the blood pressure measuring cuff as taught by Grassl, the motivation being that such a marking can assist in correct seating of the pressure cuff (Col. 8, line 67 – Col. 9, line 6).  Examiner notes that “anterior” and “posterior” are not defined in the claims to be relative to any structure or part of the patient, nor are the terms “distal” and “proximal.”

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over:
Karo (US 20090234381 A1) (hereinafter – Karo)
Fumuro et al. (US 7207944 B2) (hereinafter – Fumuro) (disclosed by Applicant).
 Re. Claim 10: Karo teaches the invention according to claim 10, but does not explicitly teach the invention further comprising a rounded piping disposed around the perimeter of the cuff.
Fumuro teaches analogous art in the technology of blood pressure monitoring cuffs (Abstract).  Fumuro teaches the invention further comprising a rounded piping disposed around the perimeter of the cuff (Fig. 9: soft tubular ring cuff 4).
It would have been obvious to one having skill in the art before the effective filing date to have modified the edges of the blood pressure cuff as taught by Karo to include a soft tubular element (i.e., rounded piping, as taught by Fumuro, the motivation being that such a structure can prevent part of the epidermis of the arm from being pulled by the cuff (Col. 7, lines 52-61).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791